Ladd, J.
The main question is, whether the court should have told the jury, as matter of law, that the negligence of the plaintiff so contributed to his injury that the town are not legally liable. This was the position of the defendants, as is shown by their third request for instructions; and most if not all the other exceptions will be found, on examination, to rest upon the same view of the law. For example : the court was requested to charge the jury that a bridge twenty-six and a half feet long, sixteen feet wide, and eight feet high, with no obstruction thereon, having a rail on one side only, is suitable for a single person, exercising due care, to pass across on foot, in the daytime. Of course, nobody would think of denying so plain a proposition of fact; and the learned counsel for the defendants could hardly have felt the need of aid from the court to secure a finding in his favor on the question whether such a bridge was suitable for such a purpose. This, clearly, was not the object of the request. Nor could it have been supposed that a bridge, suitable for a single person exercising due care to-pass across on foot in the daytime, was all the town were bound to show. A narrow foot-bridge might answer that requirement. The principles upon which the sufficiency of a given highway is to be determined are well settled, and were, of course, perfectly understood by counsel at the trial. It was not, therefore, to show that the town were in no fault with respect to the condition of the bridge that the instruction was desired: the test proposed was entirely too narrow, and if such were the object of the request it would be quite too absurd for comment. "What, then, was the object ? Obviously, the same as that of the third request, and growing out of the same claim as to the law. It amounts to this: that the defendant, by walking off such a bridge at such a time, was guilty of contributory negligence, and so not entitled to recover. And when the court gave the request, but-added an explanation which prevented the jury from allowing it the effect for which the defendants were contending, its whole value to them was destroyed as completely as though it had been refused.
It is hardly necessary to show, with respect to the other exceptions, that they have the same foundation, and must stand or fall according as that foundation proves to be sound or otherwise.
As to whether the bridge was legally sufficient, — that is, whether the town were in fault by reason of the absence of a railing on one side, there being no exception, — it is to be assumed that correct instructions were given, and the verdict establishes the fact of their negligence in *251this respect. The only question, therefore, to which the exceptions have relation, is that of due care on the part of the plaintiff.
On this point the rule given to the jury was, that the plaintiff was bound to show-that he was in the exercise of ordinary care and prudence in passing the bridge under the circumstances shown. With this general proposition we do not understand the defendants to find fault. It is the usual rule. But the contention is, that inasmuch as the accident would not have happened but for the blindness of the plaintiff, inasmuch as it would clearly be want of ordinary care for persons in general possessing the sense of vision to walk off such a bridge in the daytime, it follows that the plaintiff could not have been in the exercise of ordinary care when he did so, and that the jury ought to have been so told, as matter of law.
If the jury, in passing upon the question of the plaintiff’s contributory negligence, were to be precisely confined to his conduct in the single act of crossing the bridge, — that is, if in order to show that he was in the exercise of ordinary care he must show that he took the same heed to his last step, which precipitated him from the bridge, as he did to all that preceded it tending to the same result, as persons in general with eyesight would have taken under the same circumstances,— the argument would seem to bo wellnigh conclusive ; and whether the question of negligence, in that view, were to be considered one of law or of fact, could make but little difference. The result would be likely to be the same in either view, — although we should not, perhaps, be warranted in saying that a blind man might not make such vigilant use of his remaining senses as to put himself in possession of all the facts relating to the defect which a man with vision would ordinarily acquire.
But we think this view cannot be sustained. Blindness of itself is not negligence. Nor can passing upon the highway, with the sight of external things cut off:'by physical incapacity of vision in the traveller, be negligence, in and of itself, any more than passing upon the highway when the same things are wholly obscured by the darkness of night. In either case, it seems plain to us that there are other elements which must be taken into the account.
Although blindness in itself is not negligence, still, in judging of the conduct of a blind man, his unfortunate disability must be considered, and he must doubtless be held to govern his conduct with a reasonable regard to his situation in that respect. Many acts, which would show no want of care on the part of one possessed of vision, would be evidence of the grossest carelessness when attempted by one without it. For example : if a blind man should knowingly place himself upon the brink of a precipice, and then undertake to move about with no one to guide his steps or warn him of danger, and in doing so should meet with a fall and be injured, no one would doubt but that his fall was the consequence of his own carelessness and folly. But, on the other hand, suppose he were walking on his own grounds, along a pathway with every step of which he was perfectly familiar from long *252and constant use, and in doing this should fall into a pit that had n wrongfully dug there only over night, without his knowledge, and under such circumstances that he was in no fault for not knowing its existence, with what show of reason could it be contended that the accident was chargeable to his want of care ?
Now if, in the present case, the plaintiff knew or ought to have known that it was dangerous for him to attempt to cross this bridge alone, as he did, his attempt to do so would, beyond all question, be want of due care, and he could not recover for the injury that ensued. But he had a right to assume that the bridge was reasonably safe and free from defect, — that is, that the legal duty of the town with respect to its condition had been performed, — and to act upon that assumption. If, considering its location, the kind and amount of travel usually passing over it, <fcc., a rail on each side was necessary to its legal sufficiency, this plaintiff, although L blind, had the same right to assume the existence of a rail on each side that any traveller passing either in the daytime or in the night-time would have ; and if an accident happened to him by reason of the want of a rail, his own fault not contributing, no reason can be conceived why he is not as much entitled to recover as though, having the sense of vision, he had attempted to cross by night and the same mishap had befallen him. He could only assume that the town had done what they were legally bound to do; but the legal insufficiency and defect of the bridge being ascertained, we think the question of his negligence depends, not upon the exact mode in which the defect caused the injury, or whether it might have been avoided by'the use of eyesight, but upon the character and complexion of his act in making the attempt to pass. Was his physical and mental condition such that he might fairly suppose he could safely travel on foot over this highway and over this bridge without a guide, or was it such as to make his attempt to do so an impru dence ? Taking into consideration his total blindness, and at the same time his familiarity with the road, his ability to do various kinds of work, to go about unattended and take care of himself, the increased activity, fidelity, and power of his other senses consequent upon his blindness, if the fact were so, — could he undertake to cross this bridge (assuming it to be in the condition in which the town were bound to keep it), at the time and in the way-lie did, with a reasonable assurance of safety ? That, we think, was the question ; and that question being answered in the affirmative, we are unable to see how he can be charged with want of ordinary care, even though the accident would not have happened but for his want of sight. He only attempted what, under all the circumstances, he might reasonably suppose was safe, and what would have been safe but for a defect existing through the defendants’ fault. Where is his want of due care that contributes to the result ? Suppose defective vision, instead of total blindness, contributes to an accident, — or defect in any of the other senses, or the loss of an arm or a leg, or sickness, or the infirmity of age, or the weakness of childhood, — would not the question in such cases most clearly *253be, whether, considering the condition of the person injured, it was want of due, that is, ordinary care, in him to be travelling on the highway at all ? What difference in principle can be pointed out between the cases supposed and the present ? We are unable to discover any. Blindness is no more negligence than near-sightedness, and probably no more likely, on the whole, to contribute to an accident; and whether any one of the senses be wholly obliterated, or only obscured and partially destroyed, cannot, as we see, make any difference with the application of the rule.
Assuming, then, that the plaintiff in this case might, with a reasonable assurance of safety, undertake to cross this bridge, so that he was in no fault for being there', and that the accident was the combined result of his blindness and the want of a rail which the town ought to have supplied, it follows that his fault did not contribute, and he is entitled to recover. An examination of the case shows that the trial proceeded and the cause was submitted to the jury in accordance with these views.
All the evidence tending to show the extraordinary ability of the plaintiff after he became blind, in executing various kinds of work, &c.s was clearly admitted upon the question whether it was a reasonably prudent act for him to attempt to pass the bridge ; and the court expressly charged the jury that the question was, whether he was in the exercise of ordinary care and prudence in passing, under the circumstances.
This disposes of all the questions in the case except the fourth request for instructions, which was as follows: “ That want of due care is negligence, and due care is the highest care which men of ordinary prudence would exercise in the same situation.” This, we think, would be putting a strain upon the definition which it will not fairly bear, and which would be likely to prejudice the plaintiff. Ordinary care may be well enough defined as such care as is usually exercised under like circumstances by persons of average prudence — such care as people in general are accustomed to exercise. Our conclusion is, that the exceptions must be overruled, and there must be
Judgment on the verdict.